Exhibit 10.1

Execution version

AMENDMENT NO. 2 TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) dated as of December 6, 2013 is by and among ULTA SALON,
COSMETICS & FRAGRANCE, INC., a Delaware corporation (“Borrower”), ULTA INC., a
Delaware corporation (“Guarantor” and collectively with Borrower, the
“Obligors”), the financial institutions party hereto as lenders (“Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacities as administrative
agent for Lenders (“Administrative Agent”), as collateral agent for Lenders
(“Collateral Agent,”) and in its individual capacity (“Wells Fargo”).
Capitalized terms used and not defined herein shall have the meanings assigned
to them in the Loan Agreement (defined below).

R E C I T A L S:

WHEREAS, Borrower, Lenders, Administrative Agent and Collateral Agent are
parties to that certain Amended and Restated Loan and Security Agreement dated
as of October 19, 2011 (the “Loan Agreement”);

WHEREAS, Borrower has requested that Lenders agree to extend the maturity of the
credit facilities and agree to certain other amendments to the Loan Agreement as
set forth herein; and

WHEREAS, Lenders have agreed to such amendments upon the terms and conditions
contained herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1 Amendments to Loan Agreement. Immediately upon the satisfaction of
each of the conditions precedent set forth in Section 2 of this Amendment, the
Loan Agreement shall be amended as of the date hereof as follows:

1.1 Section 1 of the Loan Agreement is amended by adding the following new
defined terms thereto in their proper alphabetical order:

“Second Amendment” means the Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of December 6, 2013 entered into among Borrower, the
Agents and the Lenders.

“Second Amendment Effective Date” means December 6, 2013.

1.2 Section 3.2(a) of the Loan Agreement is amended by deleting the text
“0.225%” where it appears therein and inserting “0.20%” in its stead.



--------------------------------------------------------------------------------

1.3 Section 3.2(b) of the Loan Agreement is amended by inserting the following
text as a new sentence at the end thereof:

“Additionally, in consideration of the Lenders entering into the Second
Amendment, Borrower agrees to pay the Administrative Agent for the account of
each Lender on the Second Amendment Effective Date a closing fee for each Lender
of 0.10% of their respective Commitment.”

1.4 Section 13.1(a) of the Loan Agreement is amended by deleting the text
“October 19, 2016” where it appears therein and inserting “December 6, 2018” in
its stead.

Section 2 Conditions to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions:

2.1 Agents, all Lenders, Borrower and Guarantor shall have executed this
Amendment, and such fully executed agreement shall have been received by the
Administrative Agent.

2.2 All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment and the other
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively taken and the Administrative Agent shall
have been provided with a Secretary’s Certificate for Borrower and Guarantor,
attaching copies of an incumbency certificate and the resolutions approving this
Amendment and the transactions contemplated hereby.

2.3 Borrower shall have paid the closing fee due on the Second Amendment
Effective Date pursuant to Section 3.2(b) (as amended by the terms of this
Amendment) to the Administrative Agent for the account of each Lender.

2.4 Borrower shall have paid in full all reasonable costs and expenses of the
Agents (including, without limitation, reasonable attorneys’ fees) in connection
with the preparation, negotiation, execution and delivery of this Amendment.

2.5 No Default or Event of Default shall have occurred and be continuing, both
before and immediately after giving effect to the execution of this Amendment.

Section 3 Representations and Warranties. In order to induce Lenders to enter
into this Amendment, Borrower represents and warrants to Lenders, upon the
effectiveness of this Amendment, which representations and warranties shall
survive the execution and delivery of this Amendment that:

3.1 No Event of Default has occurred and is continuing after giving effect to
this Amendment or would result from the execution or delivery of this Amendment.

3.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to carry out the terms and provisions of the Loan Agreement, as
amended by this Amendment, and the execution and delivery by Borrower of this
Amendment, and the performance by Borrower of its obligations hereunder have
been duly authorized by all requisite corporate action by Borrower.

 

2



--------------------------------------------------------------------------------

3.3 Borrower has duly executed and delivered this Amendment.

3.4 This Amendment and the Loan Agreement, as amended by this Amendment
constitute the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ right generally, and by
general principles of equity.

3.5 All of the representations and warranties contained in the Loan Agreement
and in the other Financing Agreements (other than those which speak expressly
only as of a different date) are true and correct as of the date hereof after
giving effect to this Amendment and the transactions contemplated hereby.

Section 4 Miscellaneous.

4.1 Effect; Ratification.

(a) Borrower acknowledges that all of the reasonable legal expenses incurred by
Administrative Agent in connection herewith shall be reimbursable under
Section 9.16 of the Loan Agreement. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the Loan
Agreement or of any other Financing Agreement or (ii) prejudice any right or
rights that Agents and Lender may now have or may have in the future under or in
connection with the Loan Agreement or any other Financing Agreement. Each
reference in the Loan Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the other Financing Agreements to the
“Loan Agreement” shall mean the Loan Agreement as amended hereby.

(b) This Amendment shall be construed in connection with and as part of the Loan
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Agreement and each other Financing Agreement,
except as herein amended or waived are hereby ratified and confirmed and shall
remain in full force and effect. Without limiting the foregoing, Guarantor
hereby specifically consents to the terms of this Amendment and agrees and
acknowledges that its obligations under all Financing Agreements to which it is
a party shall remain in full force and effect after giving effect to this
Amendment and are hereby ratified and confirmed.

4.2 Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original but all together one and the same
instrument.

4.3 Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Amended and Restated Loan and Security Agreement dated as of the date first
above written.

 

BORROWER

ULTA SALON, COSMETICS &

FRAGRANCE, INC.

By:   /s/ Scott Settersten Title:   Chief Financial Officer GUARANTOR ULTA INC.
By:   /s/ Robert Guttman Title:   Senior Vice President, General Counsel and
Secretary

[Amendment No. 2 to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent and as a Lender By:   /s/ Jason Searle Title:   Director

[Amendment No. 2 to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as a Lender By:   /s/ Lynne Ciaccia Title:  
Authorized Officer

[Amendment No. 2 to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Rachel DeBeliso Title:  
Vice President

[Amendment No. 2 to Amended and Restated Loan and Security Agreement]